Title: Editorial Note
From: 
To: 


Editorial Note
  [New York, 30 April 1789]
  By early 1789 GW reluctantly accepted the inevitability of his election as president, and as early as January he began consideration of the remarks to Congress that would serve as his first inaugural address. Evidently he requested David Humphreys, at this time in residence at Mount Vernon, to draft for him remarks that could be delivered to Congress in the event of his election to the presidency. Sometime before early January, Humphreys apparently produced a lengthy document for GW’s use. On 2 Jan. GW wrote to James Madison that he wanted to send him by a safe conveyance “a private & confidential letter” for his consideration, and on 14 Jan. Madison suggested that GW send the letter through Fontaine Maury, the postmaster at Fredericksburg. Madison’s notations on the 2 Jan. letter indicate that the proposed “confidential” letter dealt with GW’s inaugural address; apparently GW forwarded the draft to Madison in another letter that on GW’s retained copy was dated simply “January.” This letter is now missing but it is described in later correspondence between Madison and Jared Sparks, the nineteenth-century editor of GW’s writings. In the late 1820s when Sparks was collecting manuscripts for his edition, he came across the January letter among GW’s papers at Mount Vernon. Already in touch with Madison concerning Madison’s correspondence with GW, Sparks wrote to him on 22 May 1827: “The letter dated Jany 1789, related to the Message to the first congress, and there is preserved with it the copy of a message, or as he calls it, a speech, in his own hand, which I presume is the same that was sent to you for your revision, according to the request in his letter. The person to whom he alludes as the author of it, and whom he designates as a ‘gentleman under this roof,’ I suppose to be Colonel Humphreys. The Speech, as copied by Washington, extends to seventy three pages,

in which is included a short space for a prayer, that was to be introduced after the first paragraph. It is certainly an extraordinary production for a message to Congress, and it is happy, that Washington took counsel of his own understanding, and of his other friends, before he made use of this document. No part of it seems to have been formally introduced in the real message.” Madison replied on 30 May that he concurred “without hesitation, in your remarks on the speech of 73 pages, and in the expediency of not including it among the papers selected for the press. Nothing but an extreme delicacy towards the author of the Draft, who no doubt, was Col: Humphreys, can account for the respect shown to so strange a production.” Several months later Sparks again brought up the January letter in discussing with Madison letters copied into GW’s letter books: “The letter to you of Jany, 1789, is the first draft, not recorded in the books, and is in some respects curious. It is in the highest degree confidential, and is not such a letter as I should think of printing, yet it gives me a clue to some important facts, that will be useful to me.” Madison noted at the bottom of GW’s letter to him of 2 Jan. that “the letter being peculiarly confidential was returned or rather left with its enclosure, at Mt Vernon on my way to N. York. The return tho not asked nor probably expected, was suggested by a motive of delicacy.” Nor, as Madison noted, was any copy of his comments on the enclosure retained.
Sparks, who was permitted by Judge Bushrod Washington to move much of GW’s correpondence from Mount Vernon to his offices in Boston, began work on his edition of GW’s writings in 1829. He was, of course, correct in his assertion that little or nothing of the draft was finally used in GW’s inaugural address to Congress, and he concluded there was little merit in retaining the draft among the papers. Besieged by autograph seekers, Sparks cut the address in snippets of varying size and distributed them to those seeking a fragment of GW’s writing. The surviving fragments are frequently accompanied by a notation by Sparks that they are genuine examples of GW’s writing. It remains uncertain whether the document sent to Madison with GW’s January letter was Humphreys’s original draft, which has not been found, or the version in GW’s writing, which exists only in fragmentary form. It is equally uncertain how closely the version copied by GW corresponds to the Humphreys draft and to what extent GW may have altered or amended it in his copy. Those fragments of the address that have been recovered are in as logical an order as possible, although some are too fragmentary to place and clearly much of the original document has not been recovered. GW enlisted Madison’s aid in drafting other messages to Congress in early May, and he may well have asked his assistance in formulating a new

address. Alternatively, he may have requested a new draft from David Humphreys and in either case made his own alterations. Only GW’s draft of the address in the version actually delivered to both houses of Congress on 30 April seems to have survived.
By the last days of April Congress was well on its way to making the final arrangements for administering the oath of office to the new president. On 25 April the Senate committee appointed to consider “the time, place, and manner in which, and of the person by whom the oath prescribed by the Constitution shall be administered to the President of the United States” reported that GW had indicated that he would agree with any arrangements by Congress for the ceremonies. After consultation among the committee members, both houses agreed that the oath should be administered by Robert R. Livingston, chancellor of the state of New York, in the gallery outside the Senate chamber and that “after the oath shall have been administered to the President, he, attended by the Vice President and the members of the Senate and House of Representatives, proceed to St. Paul’s Chapel, to hear Divine Service, to be performed by the Chaplain of Congress already appointed.”
Crowds began to gather in front of the presidential mansion early on the morning of 30 April, the day designated for the inaugural, and, according to Tobias Lear’s diary entry for the day, GW’s “morning was employed in making such arrangements as were necessary for the ceremonies of the day. At nine o’clock all the churches in the city were opened, and prayers offered up to the Great Ruler of the universe for the preservation of the President. At twelve the troops of the city paraded before our door, and, soon after, the committees of Congress and heads of departments came in their carriages to wait upon the President to the Federal Hall. At half past twelve the procession moved forward, the troops marching in front with all the ensigns of military parade. Next came the committees and heads of departments in their carriages. Next the President in the state coach, and Colonel Humphreys and myself in the President’s own carriage. The foreign ministers and a long train of citizens brought up the rear.
“About two hundred yards before we reached the hall, we descended from our carriages, and passed through the troops, who were drawn up on each side, into the Hall and Senate-chamber, where we found the Vice-President, the Senate, and House of Representatives assembled. They received the President in the most respectful manner, and the Vice-President conducted him to a spacious and elevated seat at the head of the room. A solemn silence prevailed. The Vice-President soon arose and informed the President, that all things were prepared to administer the oath whenever he should see fit to proceed

to the balcony and receive it. He immediately descended from his seat, and advanced through the middle door of the Hall to the balcony. The others passed through the doors on each side. The oath was administered in public by Chancellor Livingston; and, the moment the chancellor proclaimed him President of the United States, the air was rent by repeated shouts and huzzas,—‘God bless our Washington! Long live our beloved President!”’ One observer noted that in the center of the balcony was placed “a table with a rich covering of red velvet; and upon this was a crimson velvet cushion, on which lay a large and elegant Bible.” GW’s appearance on the balcony “was announced by universal shouts of joy and welcome. He was dressed in a suit of black velvet, and his appearance was most dignified and solemn. Advancing to the front of the balcony, he laid his hand on his heart, and bowed several times, and then retreated to an arm-chair near the table.” The oath was taken around one o’clock in the afternoon. The company then returned to the Senate chamber where GW delivered his inaugural address. “It was a very touching scene,” Fisher Ames wrote, “and quite of the solemn kind. His aspect grave, almost to sadness; his modesty, actually shaking; his voice deep, a little tremulous, and so low as to call for close attention.”
Opinions as to the effectiveness of GW’s address varied from Ames, who “sat entranced,” to William Maclay’s less charitable account: “This great man was agitated and embarrassed more than ever he was by the leveled cannon or pointed musket. He trembled, and several times could scarce make out to read, though it must be supposed he had often read it before. . . . When he came to the words all the world, he made a flourish with his right hand, which left rather an ungainly impression. I sincerely, for my part, wished all set ceremony in the hands of the dancing-masters, and that this first of men had read off his address in the plainest manner . . . for I felt hurt that he was not first in everything.” Following the address the president and the members of the House and Senate walked about seven hundred yards to St. Paul’s Chapel to attend services conducted by the Rev. Dr. Samuel Provoost, bishop of the Episcopal church of New York and rector of Trinity Church. Prayers were offered and a Te Deum sung, and after the services GW retired to the presidential mansion. He apparently dined quietly at home; then as Lear noted in his diary, “the President, Colonel Humphreys, and myself went in the beginning of the evening in the carriages to Chancellor Livingston’s and General Knox’s, where we had a full view of the fire-works.”
The celebration in the evening was, as Col. John May put it in his journal, “more supurb than the day if possable the fire works display’d, at Bowelling Green magnificent beyond Discription.” Many

residences and places of business were illuminated. Don Diego de Gardoqui had, he reported to the Spanish minister of state, decorated the front of his house “with two magnificent transparent gardens, adorned with statues, natural size, imitating marble. . . . There were also various flower-pots, different arches with foliage and columns of imitation marble, and on the sky of these gardens were placed thirteen stars, representing the United States of America—two of which stars showed opaque, to designate the two States which had not adopted the Constitution.” After viewing the fireworks, GW and his party returned to the presidential residence about ten o’clock in the evening, traveling on foot because the crowds thronging the streets were too great to permit the passage of carriages.
